Appellant was convicted in the district court of Bexar county of the offense of theft of property of the value of more than fifty dollars, and his punishment fixed at three years in the penitentiary. *Page 304 
The record is before us without statement of facts or bills of exception. The indictment and charge of the court appear to be in conformity with law. Appellant's motion for new trial was based upon alleged misconduct of the jury, and it appears that evidence was heard by the trial court in support of this motion. In order for us to properly decide whether a correct decision was had upon such hearing it has always been held necessary for the evidence adduced to be presented here by statement of facts or bill of exceptions. There appears in the record what purports to be a statement of facts heard by the trial court, but same was filed long after the expiration of the trial term and for that reason cannot be considered by us.
No error appearing in the record, the judgment of the trial court will be affirmed.
Affirmed.